— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Niagara County [Ralph A. Boniello, III, J.], entered May 5, 2008) to review a determination. The determination denied petitioner’s request to amend an indicated report of child maltreatment to an unfounded report and to seal the amended report.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Hurlbutt, J.P, Martoche, Smith, Fahey and Peradotto, JJ.